Citation Nr: 1102849	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-06 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether the Veteran's son is entitled to recognition as a 
"helpless child" on the basis of permanent incapacity for self-
support prior to attaining age 18.  

(The issues of entitlement to an effective date earlier than 
February 20, 2001 for the award of service connection for Type II 
diabetes mellitus and entitlement to an initial disability rating 
greater than 20 percent for Type II diabetes mellitus, for 
purposes of accrued benefits, will be addressed in a separate 
decision.)


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
October 1969.  The Veteran died in June 2001.  The appellant is 
the Veteran's daughter.  She is also the fiduciary of the 
Veteran's son, R.G.B.  The question in this case is whether 
R.G.B. qualifies as the Veteran's "child" for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

A private attorney officially withdrew her services as 
representative of the appellant in a December 2009 Report of 
General Information.  See 38 C.F.R. 
§ 20.608 (2010).  VA attempted to contact the appellant by phone 
in November 2009, January 2010, February 2010, and March 2010 to 
clarify whether she still wanted another representative.  The 
appellant failed to respond or simply provide a valid 
authorization (VA Form 21-22 or VA Form 21-22a) that was signed 
by a representative.  Therefore, at this juncture, the appellant 
is not represented by any organization at this time before VA.  


FINDINGS OF FACT

1.  R.G.B. was born on November [redacted], 1976 and turned 18 years of 
age on November [redacted], 1994.

2.  R.G.B. is over 18 years of age, did not become permanently 
incapable of self-support by reason of mental or physical defect 
prior to attaining 18 years of age, and is not between the ages 
of 18 years and 23 years and pursuing a course of instruction at 
an approved educational institution.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the Veteran's son prior 
to attaining the age of 18 are not met.  38 U.S.C.A. §§ 101(4), 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.5, 3.57, 3.102, 3.159, 3.315(a), 3.356 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
appellant dated in December 2007 and January 2008.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing her about the information and evidence not of 
record that was necessary to substantiate her permanent 
incapacity for self-support claim; (2) informing her about the 
information and evidence the VA would seek to provide; (3) 
informing her about the information and evidence she was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In particular, these VCAA letters requested the 
following relevant information from the appellant: a statement 
from a physician who knows of the child's condition showing the 
extent of disability, diagnosis, prognosis, and date of onset; 
institutional care records; school records; employment records; 
and/or statements of at least two persons who knew of the child's 
condition at age 18 and after.

The Board acknowledges the RO did not provide pre-decisional VCAA 
notice that a disability rating and an effective date will be 
assigned if the claim is granted, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Regardless, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has determined 
that R.G.B. is not entitled to recognition as a "child" of the 
Veteran for the purpose of obtaining VA benefits.  Consequently, 
no effective date or disability rating will be assigned, such 
that the failure to provide notice with respect to those elements 
of the claim is no more than harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

As to the timing of VCAA notice, the U.S. Court of Appeals for 
Veterans Claims (Court) and Federal Circuit Court have held that 
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present 
case, the RO issued all required VCAA notice prior to the March 
2008 rating decision on appeal.  Thus, there is no timing error.   

In short, the Board concludes prejudicial error in the content of 
VCAA notice has not been established as any error was not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency).

As for the duty to assist, the RO has obtained Social Security 
Administration (SSA) records, including private medical evidence.  
The appellant has submitted additional private medical records, a 
death certificate, and powers of attorney for R.G.B.  Notably, 
despite being advised by way of both VCAA letters, the appellant 
has failed to submit institutional care records, school records, 
or employment records for R.G.B, or provide any specific 
statements explaining why she has not submitted these records.  
In this regard, the Board emphasizes that the duty to assist is 
not a one-way street; a claimant cannot remain passive when he or 
she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 
517 (1996) (VA has duty to assist the claimant, not a duty to 
prove his claim while the claimant remains passive); accord Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Absent additional 
evidence and assistance from the appellant, the Board finds no 
reasonable basis for attempting further development of the claim.  

The Board also acknowledges that no VA examination or opinion was 
obtained regarding the permanent incapacity for self-support 
claim.  To this end, the VA Adjudication and Procedures Manual 
(M21-1MR) states that a VA examination is not routinely required 
to determine a child's incapacity for self-support.  However, a 
VA examination may be necessary if the rating activity determines 
an examination is necessary to resolve insufficient evidence of 
record, or to resolve conflicting evidence.  See VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 7, 
Topic 1, Block f.  In the present case, there is simply no 
persuasive medical or lay evidence of record indicating permanent 
incapacity for self-support due to human immunodeficiency virus 
(HIV) prior to age 18 for R.G.B.  The evidence of record simply 
does not support incapacity prior to age 18 for R.G.B.  As such, 
a VA examination or opinion would serve no useful purpose here.  
Overall, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Recognition as a "Helpless 
Child"

Dependency and Indemnity Compensation (DIC) is defined in the 
regulations as a monthly payment made by VA to a surviving 
spouse, child, or parent because of a service-connected death of 
a Veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.5(a)(1) (2010).  
In a September 2002 rating decision, DIC benefits were granted 
for service connection for the cause of the Veteran's death.  
However, the question in the present case is whether R.G.B. 
qualifies as the Veteran's "child" for VA purposes, so that he 
can receive these benefits.  

The term "child" for purposes of Title 38 of the United States 
Code is specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, or be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. §§3.57(a)(1), 
3.356, 3.315(a) (2010) (emphasis added).

In order to establish entitlement to recognition as the helpless 
child of the Veteran, it must be shown that the claimant was 
permanently incapable of self support by reason of mental or 
physical defect as of his or her eighteenth birthday.  See 
38 C.F.R. § 3.356(a).  Rating determinations regarding helpless 
child status are made solely on the basis of whether the child is 
permanently incapable of self-support through his own efforts by 
reason of physical or mental defects.  Rating criteria applicable 
to disabled Veterans are not controlling.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Id. 

The principal factors for consideration under 38 C.F.R. §3.356 
are:  

(1) The fact that a claimant is earning his or her 
own support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the 
child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held 
at a later date even though there may have been a 
short intervening period or periods when his or her 
condition was such that he or she was employed, 
provided the cause of incapacity is the same as that 
upon which the original determination was made and 
there were no intervening diseases or injuries that 
could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as 
rebutting permanent incapability of self- support 
otherwise established.

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may 
or may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases 
there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any 
nature within the physical or mental capacity of the 
child which would provide sufficient income for 
reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of his 
or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to his 
or her eighteenth birthday is not for consideration.  If the 
claimant is shown to be capable of self-support at eighteen, VA 
is required to proceed no further.  Id.  However, if a finding is 
made that a claimant was permanently incapable of self-support as 
of his or her eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the second 
step of the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support after 
the age of 18.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

R.G.B. is the Veteran's son, and is currently 34 years of age.  
R.G.B was born on November [redacted], 1976 and turned 18 years of age on 
November [redacted], 1994.  Through his fiduciary, he contends he became 
permanently incapable of self-support before the age of 18 due to 
his HIV disability, which, if supported by the evidence, would 
render him a "child" of the Veteran for VA purposes under 38 
U.S.C.A. § 101(4)(a)(ii) and 38 C.F.R. §§ 3.57(a)(1).  On this 
basis, he believes he is entitled to DIC benefits.  

Initially, since the record establishes that R.G.B. is not 
currently under the age of 18 years and is not pursuing a course 
of instruction at an approved educational institution, the 
material issue in this case is whether he was permanently 
incapable of self-support by reason of physical and/or mental 
defect before reaching the age of 18 years.  See 38 C.F.R. 
§§3.57(a)(1), 3.356.  

Upon review of the evidence, it has not been shown that R.G.B.'s 
HIV diagnosis caused him to be permanently incapable of self-
support prior to his 18th birthday.  38 C.F.R. §3.356(a).  That 
is, the evidence fails to establish that that R.G.B. was 
incapable of self-support by reason of his HIV or any other 
medical or physical defect at the date of attaining the age of 18 
years (November 1994).  Rather, it appears that his HIV worsened 
and became disabling shortly after his 18th birthday.  The 
appellant alleges that R.G.B. was "severely" disabled at age 18 
in 1994.  However, she does not provide any detailed explanation 
for her allegation.  An SSA decision found that the Veteran has 
been disabled since April 1997, subsequent to his 18th birthday, 
due to his HIV.  Medical Center of Louisiana records confirm that 
he has been treated for HIV since 1997.  SSA and private medical 
records confirm that he has received intermittent treatment for 
HIV from 1996 to the present.  He was also incarcerated from 2001 
to 2004.  Private treatment records dated in 2007 and 2008 reveal 
recent worsening of his HIV / AIDS.  In fact, a March 2008 rating 
decision determined that he was no longer competent to handle his 
personal affairs including disbursement of his funds, based on a 
medical statement from a December 2007 private physician.  The 
effective date of his incompetency was March 2008.  

In an October 2008 letter, Dr. H.W., D.O., reflected that R.G.B. 
was first diagnosed with HIV in 1995, after his 18th birthday.  
At that time, he was experiencing rapid weight loss.  His health 
began to decline in 1996 according to Dr. H.W., which is again 
after his 18th birthday.  But he did add that R.G.B. probably has 
had HIV since 1993, prior to his 18th birthday.  Notably, 
however, there was no opinion or discussion from Dr. H.W. 
regarding the severity of R.G.B.'s HIV prior to his 18th birthday 
in 1994.  In addition, R.G.B.'s mother submitted a December 2007 
lay statement.  Although his mother's statement relates that 
R.G.B. experienced rapid weight loss prior to age 18 in 1993, it 
does not show that he was incapable of self-support at that time.  
In fact, no other disabling symptoms are described at that time 
by his mother.  Moreover, his mother stated that she thought his 
weight loss was an indication that he was an "active teenager," 
and "never keeping still."  She noted R.G.B. "began feeling 
bad in his body" in the winter of 1995 and early 1996, which 
again is subsequent to his 18th birthday.  She reflected his 
health took a serious decline for the worse in 1995 and 1996.  
She went on to describe symptoms that developed at that time such 
as nausea, vomiting, lower stomach symptoms, and flu-like 
symptoms.  She learned he had AIDS in 1997.  Overall, the Board 
finds that the December 2007 statement from R.G.B.'s mother and 
Dr. H.W.'s October 2008 report do not provide persuasive support 
for permanent incapability of self-support for R.G.B. by reason 
of his HIV diagnosis at 18 years of age.  Rather, they reflect 
that his most significant symptoms developed after 1994.  There 
is also no allegation or showing that any other physical or 
mental malady rendered him incapable of self-support prior to age 
18.  

Overall, there is a lack of persuasive lay or medical evidence on 
which to base a rating of incapacity for R.G.B. as of his 18th 
birthday on November [redacted], 1994.  While the evidence establishes 
that R.G.B. had weight loss due to HIV before turning 18 years 
old, there is no persuasive evidence that he had chronic mental 
or physical defects of a magnitude that would render him 
permanently incapable of self support by age 18.  Further, the 
appellant has not submitted or identified any pertinent evidence, 
such as school or employment information prior to R.G.B.'s 18th 
birthday, which could assist his claim.  The duty to assist is 
not a one-way street.  

The Board emphasizes that the "focus of analysis must be on the 
claimant's condition at the time of his or her 18th birthday."  
Dobson, 4 Vet. App. at 445.  In other words, for purposes of 
initially establishing helpless child status, the claimant's 
condition subsequent to his or her eighteenth birthday is not for 
consideration.  But if the claimant is shown to be capable of 
self-support at eighteen, such as the case here, VA is required 
to proceed no further.  Id.

The Board is sympathetic to the appellant's case.  However, the 
Board is bound by the law and without the authority to grant 
benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board notes 
that, "no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

Recognition of the Veteran's son as a "helpless child" on the 
basis of permanent incapacity for self-support prior to attaining 
age 18 is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


